Citation Nr: 0921205	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  05-14 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esquire, 
Attorney at Law


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1951 to September 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the New York, 
New York Department of Veterans' Affairs (VA) Regional Office 
(RO).

The Board requested a Veterans Health Administration (VHA) 
medical opinion, and such opinion was provided in March 2007.  
The Appellant was notified of this opinion and responded in 
May 2007 that she wanted the Board to proceed with her 
appeal. 38 C.F.R. § 20.1304(c).  

In an August 2007 decision, the Board denied the Appellant's 
claim for service connection for cause of the Veteran's 
death.  The Appellant appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court), and, in 
May 2008, pursuant to a Joint Motion for Remand to the Board, 
the Court remanded the case back to the Board on the basis 
that the Board's prior decision did not provide adequate 
reasons and bases for denying the Appellant's claim.  


FINDINGS OF FACT

1.  The Veteran died on January [redacted], 2004, at the age of 75.  
The Certificate of Death establishes that the immediate cause 
of the Veteran's death was an acute myocardial infarction, 
with no significant factors contributing to death.  An 
autopsy was performed. 

2.  At the time of the Veteran's death, he had established 
entitlement to service connection for residuals of a shrapnel 
wound of the chest, including a respiratory disability, rated 
as 60 percent disabling; a gun shot wound of the right 
shoulder involving muscle groups I, III, and VI, rated as 40 
percent disabling; right eye uveitis, rated as 40 percent 
disabling; a scar on the posterior aspect of the right elbow, 
rated as zero percent disabling; a scar on the dorsal aspect 
of the right arm, rated as zero percent disabling; and a scar 
on the dorsal aspect of the chest, rated as zero percent 
disabling.  The combined rating in effect at the time of the 
Veteran's death was 90 percent.  

3.  Affording the Appellant the benefit of the doubt, the 
competent medical evidence of record has shown that the 
Veteran's service connected residuals of a shrapnel wound of 
the chest, including a respiratory disability, contributed 
materially and substantially to cause his death.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Appellant's favor, 
the criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the Appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Appellant 
in proceeding with this issue given the fully favorable 
nature of the Board's decision.

Pertinent Laws and Regulations

The survivors of a Veteran who has died from a service-
connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 2002).  The death of a Veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.312(a).

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is inherently one 
not related to the principal cause.  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In the instant case, the Veteran's death certificate 
indicates that he died on January [redacted], 2004, at the age of 75, 
and that the immediate cause of his death was an acute 
myocardial infarction, with no significant factors 
contributing to death.  An autopsy was performed. 

At the time of the Veteran's death, he had established 
entitlement to service connection for residuals of a shrapnel 
wound of the chest, including a respiratory disability, rated 
as 60 percent disabling; a gun shot wound of the right 
shoulder involving muscle groups I, III, and VI, rated as 40 
percent disabling; right eye uveitis, rated as 40 percent 
disabling; a scar on the posterior aspect of the right elbow, 
rated as zero percent disabling; a scar on the dorsal aspect 
of the right arm, rated as zero percent disabling; and a scar 
on the dorsal aspect of the chest, rated as zero percent 
disabling.  The combined rating in effect at the time of the 
Veteran's death was 90 percent.  The Board notes that 
pursuant to an accrued benefits claim, a May 2004 rating 
decision increased the evaluation for residuals of a shrapnel 
wound of the chest, including a respiratory disability, from 
30 percent to 60 percent as of September 2003.

In statements presented throughout the duration of the 
appeal, the Appellant contends that the Veteran's service-
connected respiratory disorder was a major factor leading to 
his myocardial infarction and ultimate death.  This assertion 
is supported by a lay statement from the Appellant's son from 
April 2004 who witnessed the Veteran's symptoms prior to his 
death, which included complaints of trouble breathing.

In an October 1999 private medical record, the Veteran's 
private physician noted that his service-connected chest 
wound resulted in a decrease in pulmonary function, which 
left him chronically short of breath.

VA outpatient treatment reports from December 2001 to January 
2004 reflect the Veteran was variously treated for and 
diagnosed with respiratory problems, including: chronic 
obstructive pulmonary disease (COPD) which was assessed by 
chest x-rays and pulmonary function tests, oxygen dependency, 
dyspnea, wheezing, shortness of breath (characterized as 
extreme and very progressive) and hypoxia (the lack of oxygen 
supply to the tissues of the body below the normal level).  
During this period, the Veteran was also put on oxygen for 
his respiratory problems.  In December 2001, the Veteran was 
noted to have a remote history of smoking for about 20 years, 
although he had not been smoking for about 30 or 40 years.  
At this time hyperinflated lungs as well as a moderate-to-
severe obstructive defect were noted.  In April 2002, 
pursuant to pulmonary function testing, a VA treatment 
provider found that the Veteran's airway obstruction was 40 
percent worse compared to previous studies in 1986, but 
similar to findings in a June 1999, and that these findings 
were consistent with anatomic emphysema.  A July 2002 VA 
physician noted the Veteran's symptoms of dyspnea and 
questioned the diagnosis of COPD, as the Veteran only smoked 
during the Korean War.  

VA outpatient treatment reports from December 2001 to January 
2004 also reflect that the Veteran was diagnosed with and 
treated for other non-respiratory conditions including: 
hypertension, congestive heart failure, diabetes mellitus, 
renal insufficiency, obesity and chronic uvetis.

In a November 2003 VA examination, the Veteran was noted to 
have developed shortness of breath which had become apparent 
in the last four years and was treated with two liters of 
oxygen per minute.  The examiner observed that the Veteran 
had a diagnosis of emphysema, a productive cough and reported 
no recent infections in the past years with no antibiotics 
taken for his pulmonary condition.  The examiner noted that 
the Veteran was breathless after about 40 feet of ambulation 
and there was no evidence or symptoms of right heart failure.  
The Veteran was diagnosed with COPD.  Accompanying pulmonary 
function testing revealed essentially no response to 
bronchodilator treatment and noted moderate obstructive 
airway disease.

Private medical reports from January 2004 reflect that the 
Veteran was admitted to a private hospital after feeling 
short of breath for the past couple of days.  He had 
collapsed and vomited during attempts at resuscitation.  He 
was determined to be in fine v-fib, and two defibrillation 
attempts were made with no change in the rhythm.  Bag valve 
ventilation and an emergency tracheotomy also did not produce 
the desired results.  About an hour after the Veteran's 
initial collapse at home, resuscitation attempts were 
discontinued.

An autopsy of the Veteran was performed as there was nothing 
in his chart to suggest a known history of heart disease.  
The private January 2004 autopsy revealed atherosclerotic 
coronary artery disease, with greater than 50 percent 
occlusion of the right coronary artery and greater than 75 
occlusion of the left circumflex coronary artery and left 
anterior descending; marked cardiomegaly (785 gram heart); a 
history of congestive heart failure; multiple sites of left 
ventricle (LV) scar, myocardium; microscopic evidence of 
acute myocardial infarction in anterior LV, posterior LV, and 
anterior papillary muscle; and post-mortem troponin level at 
14.5 ng/ml.  The cause of death was noted to be an acute 
myocardial infarction.  The Veteran's difficulty in breathing 
in the days leading up to death was noted.

In a May 2004 private medical report, the Veteran's claims 
file was reviewed by a private physician.  The physician also 
reported reviewing the death certificate, although it is not 
clear whether he reviewed the January 2004 hospital and 
autopsy reports as they are placed later in the claims file.  
The physician noted that the Veteran was service-connected 
for various scars, eyes, shoulder, knee and a shrapnel wound 
of the chest and opined that none of the Veteran's service-
connected conditions contributed to his cause of death.

In a January 2005 VA opinion, two examining physicians, 
including the Chief of Pulmonary Service, reported that the 
Veteran's autopsy confirmed the cause of the Veteran's death 
on his death certificate.  The physicians also noted that 
during his life, the Veteran's record revealed numerous risk 
factors for the development of atherosclerotic cardiovascular 
disease and a review of the record revealed severe COPD and 
pulmonary function studies suggested emphysema.  Both 
physicians jointly opined that the Veteran's service-
connected condition was not responsible for the Veteran's 
death by myocardial infarction.

In a March 2007 Veteran's Health Administration (VHA) 
opinion, a VA physician and pulmonary specialist reviewed the 
Veteran's claims file, found that dyspnea was the Veteran's 
main respiratory symptom and noted that he was on multiple 
inhalers and long-term home oxygen in the last few years of 
his life.  The physician also noted that on the day of his 
death, the Veteran complained of increasing shortness of 
breath for several days and had been using increased amounts 
of inhalers, especially Albuterol.  The physician reported 
that the Veteran probably had pneumothorax after the shrapnel 
wound in the chest which would lead to restrictive problems 
in the pulmonary system but was unlikely to lead to 
obstructive problems or COPD.  The physician also noted that 
the Veteran had COPD and had not smoked for 20 to 30 years 
prior to the diagnosis of COPD.  Accordingly, the physician 
concluded that  the contribution of the Veteran's service-
connected respiratory condition, secondary to a severe 
shrapnel wound of the chest, was not related directly to 
coronary artery disease leading to active myocardial 
infarction and death.  Therefore, the physician opined that 
the service-connected pulmonary condition was not likely to 
be the cause of death or contributing to death.  

The VA physician however, found that there was a remote 
possibility that the Veteran's hypoxemia, noted in the last 
weeks of his life and for which he was on long-term oxygen 
treatment, could have led to an acceleration of his coronary 
artery disease and heart failure.  The physician also found 
that although the Veteran was treated for this condition by 
long-term oxygen, it was as likely as not a combined cause of 
the Veteran's death.  

In addition, the Veteran's COPD was noted to be a 
complicating factor in his general medical condition, which 
also might have hastened his coronary artery disease and 
death.  The VA physician found it was as likely as not that 
COPD contributed as an aid or lent assistance to the 
production of the Veteran's death.  In this regard, the 
physician reported that COPD resulted in debilitating effects 
and general impairment of the Veteran's health to an extent 
that rendered him as likely as not, materially less capable 
of resisting the effects of atherosclerotic heart disease.  
The rationale for this conclusion was that COPD was now 
considered a systemic illness with accelerated coronary 
artery disease and in general vascular disease.  

After a careful review of the record and resolving all doubt 
in favor of the Appellant, the Board finds that a service-
connected disability (i.e. the residuals of a shrapnel wound 
of the chest, including a respiratory disability) did cause 
or contribute substantially or materially to the Veteran's 
death.  In considering whether the Veteran's service-
connected disability caused or contributed substantially or 
materially to his death, the Board finds that the evidence is 
in relative equipoise.  In this regard, the Board observes 
that the October 1999 private medical report concluded that 
service-connected chest wound resulted in a decrease in 
pulmonary function, which left him chronically short of 
breath and that shortness of breath and dyspnea were 
consistently treated with oxygen from December 2001 until the 
date of the Veteran's death, at which time he also complained 
of shortness of breath as a predominant symptom.  
Additionally, the March 2007 VA physician found that dyspnea 
was the Veteran's main respiratory symptom and noted that he 
was on multiple inhalers and long-term home oxygen in the 
last few years of his life.  Finally, the March 2007 
physician also reported that hypoxemia could have led to the 
acceleration of coronary artery disease and heart failure, 
however remote, and that it was as likely as not a combined 
cause of the Veteran's death.  

The Board notes that while the May 2004 private medical 
opinion, January 2005 VA opinion and the March 2007 VHA 
opinion all concluded that that the service-connected 
pulmonary condition was not likely to be the cause of death 
or contributing factor to death, these opinions did not 
address the predominant residual of the Veteran's service-
connected residuals of a shrapnel wound of the chest, namely 
shortness of breath, which was treated consistently in the 
years prior to the Veteran's death up until the date of his 
death.  Moreover, while the March 2007 VHA opinion concluded 
that the service connected pulmonary condition had less 
likely caused or contributed to the Veteran's death, the 
physician did opine that it was possible that hypoxemia and 
COPD were both as likely as not a combined cause or 
contributor of the Veteran's death.  Hypoxemia is defined as 
a low level of oxygen in your blood, of which the main 
symptom is shortness of breath.  See Dorland's Illustrated 
Medical Dictionary, at 921 (2007); see also 
www.mayoclinic.com.  The VHA opinion also noted that the 
Veteran's dyspnea (shortness of breath) was his main symptom, 
as indicated by medical reports of record.  

The Board finds that while shortness of breath was noted as 
being a residual of the Veteran's shrapnel wound and was 
consistently treated in the years prior to his death, it was 
also noted as a symptom alongside diagnoses of COPD at times 
with no distinction of whether shortness of breath or dyspnea 
was also attributable to COPD.  When it is not possible to 
separate the effects of the service-connected disability from 
a nonservice-connected condition, such signs and symptoms 
must be attributed to the service-connected disability.  38 
C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (per curiam).

As dyspnea or shortness of breath is demonstrated as the 
Veteran's main respiratory symptom, shortness of breath was 
noted as the main residual of the Veteran's shrapnel wound to 
the chest by the October 1999 private opinion and the VHA 
opinion concluded there was a remote possibility that 
hypoxemia was as likely as not a combined cause of the 
Veteran's death, the Board finds that the evidence is in 
relative equipoise and the benefit of the doubt rule will 
therefore be applied to resolve doubt in favor of the 
Appellant.  Therefore, the Board concludes that a service-
connected disability, the residuals of a shrapnel wound of 
the chest, including a respiratory disability, did cause or 
contribute substantially or materially to the Veteran's 
death.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Therefore, entitlement to service connection for the cause of 
the Veteran's death is warranted.


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


